In a proceeding to invalidate petitions or nominations designating respondents Robert D’Agostino, Donald P. Searcello and Walter E. Yates as candidates of the Republican, Conservative and Independent Citizens Parties in the election to be held on March 20, 1973 for certain public offices of the Village of Tuekahoe, namely, D’Agostino for Mayor and Searcello and Yates for trustees, the appeal is from a judgment of the Supreme Court, Westchester County, entered March 15, 1973, which dismissed the petition. Judgment affirmed, without costs. No opinion. Rabin, P. J., Martuscello, Shapiro, Gulotta and Benjamin, JJ., concur.